253 F.3d 227 (5th Cir. 2001)
MAX ALEXANDER SOFFAR, Petitioner-Appellantv.GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION, Respondent-Appellee
No. 98-20385
UNITED STATES COURT OF APPEALS, FIFTH CIRCUIT
May 31, 2001

Appeal from the United States District Court for the Southern District of Texas
ON PETITION FOR REHEARING EN BANC
(Opinion December 21, 2000, 5 Cir., 2000, 237 F.3d 411)
Before KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc filed by Gary L. Johnson, and a majority of the judges in active service having voted in favor of granting the rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.